UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8207


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CALVIN JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:93-cr-0007-RLW-6)


Submitted:   February 25, 2010              Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Johnson, Appellant Pro Se.      Neil H. MacBride,     United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin    Johnson   appeals    the   district   court’s   order

denying his motion in which he challenged a prior order denying

relief on his Fed. R. Civ. P. 60(b) motion.            We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.           United States v.

Johnson, No. 3:93-cr-0007-RLW-6 (E.D. Va. Nov. 20, 2009).              We

dispense   with     oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                      2